Mr. Theodore Smith City Alderman P.O. Box 2054 Wrightsville, AR  72183
Dear Alderman Smith:
Under date of January 16, 1986 you have written to seek answers to the following questions:
  1.  Is it mandatory for a Second Class City to have wards?  The answer is "Yes" Arkansas Statute 19-1113 says:  "As soon as practicable after an incorporated town becomes a city of the second class the city council shall form the city of the second class into the number of wards that to them will seem to best serve the interests of the city.  It shall be the duty of the city council to see that each ward has as nearly an equal population and assessment value as would best serve the interests of the taxpayers of the city."
  2.)  Should candidates, or can candidates live in wards and vote at large?  Ark. Stat. Ann. 1101.3 provides as follows:  Candidates for the office of alderman in cities of the second class shall reside in the ward from which they seek to be elected, and shall run at large, and all of the qualified electors of such city shall be entitled to vote in such election.
  3.)  Should there be odd or even numbers of wards to be voted on, such as 5, 7, or 6?  The answer to this question is found in Arkansas Statute 19-1101.1 which reads as follows:  "The qualified electors of every city of the second class shall elect from each ward of said city two (2) aldermen who shall be designated as Alderman Number One and Alderman Number Two of such ward."  Thus the city council will be composed of an even number of aldermen as there always must be two from each ward regardless of the number of wards within the city.
The Attorney General is authorized to render formal and official opinions to officers and departments of the State government only. Necessarily, therefore, the foregoing is not to be considered a formal opinion of the Attorney General but is an informal and unofficial expression of view given with the desire to be helpful to you.
Sincerely,
Steve Clark Attorney General
SC/BF/mo